J. H. McClure receiver for the Indiana, Columbus and Eastern Traction Co. filed separate actions against D. W. Booth and John Bat-chick with the Public Utilities Commission which causes of action were heard jointly.
The protests of McClure were against the alleged illegal operation of a motor transportation company between Columbus and Springfield Ohio. The Commission found for Booth and Batchick and a rehearing being denied, McClure contends in the Supreme Court:
1. That the Commission failed to determine the extent and nature of the operation of the defendants, under their certificate of public necessity convenience.
2. That the Commission failed to recognize and to hold that where a motor transportation company has secured a certificate of public two termini solely upon affidavit, that it w¡as convenience and necessity to operate between operating before April 28, 1923, it cannot add new equipment without showing that public convenience and necessity require it and the public utilities operating between the said termini are not rendering adequate service.